DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 32, 39, and 44 all recite the term "about" in the context of limitations reciting a specific humidity level of the gas flow.  As used within these claims, the term “about" is not considered to be indefinite since the range of values recited in these claims can be determined with a measuring device.  See MPEP 2173.05.III.A.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 29-35 and 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 2007/0137646) in view of Minocchieri et al. (US 2008/0000470), and further in view of Seakins et al. (US 7,146,979).
Regarding claim 29, Weinstein discloses a method (par. 87; fig. 12) of controlling an aerosol delivery system (fig. 4), comprising: 

when the nebulizer is actively delivering medication, varying a humidity level of a gas flow via a humidifier (420) in communication with a controller (440) to achieve a target humidity level of the gas flow (par. 92 – fluid is delivered to the gas flow based on the desired humidity; par. 96 – the flow rate of fluid or the vaporization rate is controlled based on signals from the sensor system; par. 52, 90 – the sensor system can detect the vapor content, i.e., humidity, of the gas). 
Weinstein does not disclose that the humidity level of the gas flow is varied upstream of the nebulizer, or that the varying of the humidity level includes adjusting a gas flow valve positioned upstream of a humidification branch of a gas flow circuit, the humidification branch including the humidifier, and the gas flow valve being further positioned upstream of the nebulizer.
Regarding the former, Minocchieri teaches a method of controlling an aerosol delivery system (par. 51; fig. 5) having a nebulizer (1) and a humidifier (36) for a gas flow to the nebulizer (fig. 5), the method comprising controllably varying a humidity level of the gas flow upstream of the nebulizer (par. 46 – the controller, 14, activates the humidifier when the nebulizer is not operating).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Weinstein to control the humidity level of the gas flow to the nebulizer, as taught by Minocchieri.  Arranging the humidifier upstream from the nebulizer allows the nebulizer to be arranged as close as possible to the patient, which reduces the amount of medicine that may not reach the patient (due to leaks, condensation, etc.).
Regarding the latter, Seakins teaches a method of controlling a humidification system for providing respiratory assistance to patients receiving mechanical ventilation or respiratory support (col. 1, ln. 12-15), the system having a humidifier (fig. 5) with a gas inlet valve (26), a humidification branch (28), and a dry supply branch (27), and wherein the gas inlet valve is located upstream of both of said branches 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol delivery system of Weinstein in view of Minocchieri to include the humidification system of Seakins, which includes a gas flow circuit having a gas inlet valve, a humidification branch, and a dry supply branch, and wherein the gas inlet valve is located upstream of both of said branches, and the method including controlling the proportions of flow in the branches via a controller.  The humidification system of Seakins could be substituted for the humidifier of Weinstein in view of Minocchieri such that the humidification branch and dry supply branch come together at a downstream location from the humidifier and are linked to the nebulizer of Weinstein in view of Minocchieri.  Such a modification of Weinstein in view of Minocchieri would supply gas at a constant level of humidity regardless of the gas flow rate.  
Regarding claim 30, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 29; and, Weinstein further discloses wherein, if the nebulizer is actively delivering medication, the controller transmits a signal to turn off the humidifier (par. 61); and Seakins further teaches that the humidity level of the gas flow is reduced when the controller transmits a signal to the gas flow valve to reduce a proportion of the gas flow passing through the humidification branch upstream of the nebulizer (col. 7, ln. 49-51 and 61-64).
Regarding claim 31, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 29.  Weinstein further discloses 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Weinstein in view of Minocchieri and Seakins to position the gas flow valve such that an entirety of the gas flow upstream of the nebulizer passes through the humidification branch.  As noted, Seakins teaches that the position of the gas flow valve controls the proportion of gas flow through each of the branches, which, in turn, controls the humidity level at the outlet of the humidifier.  Therefore, the position of the gas flow valve is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that a position of the gas flow valve opening the humidification branch results in more of the gas flow passing over the water and an increased humidity level, and vice versa.  Therefore, since the general conditions of the claim, i.e. that the position of the gas flow valve controls the humidity level of the gas flow, were disclosed in the prior art by Seakins, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the application was filed to position the gas flow valve of Weinstein in view of Minocchieri and Seakins so that an entirety of the gas flow upstream of the nebulizer passes through the humidification branch.  By passing the entirety of the gas flow through the humidification branch the humidity level of the gas flow would be maximized, which would be important since the nebulizer is not adding liquid to the gas flow.  See MPEP 2144.05 II.
Regarding claim 32, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 29.  Weinstein further discloses 
Regarding claims 33-35, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 29; Weinstein further discloses,
sensing a temperature of the gas flow downstream of the nebulizer via a temperature sensor in communication with the controller (par. 52, 90 – a sensor system is provided to collect data regarding temperature of the vapor and carrier gas mixture), and wherein the varying of the humidity level of the gas flow is based on, at least in part, the sensed temperature (par. 92 – the fluid is delivered to the gas stream based on the “desired temperature”), regarding claim 33.  
sensing the humidity level of the gas flow downstream of the nebulizer via a humidity sensor in communication with the controller (par. 52, 90 – a sensor system is provided to collect data regarding humidity of the vapor and carrier gas mixture), and wherein the varying of the humidity level is based on, at least in part, the sensed humidity level (par. 86, 92 – a controller controls delivery of fluid to the gas stream to achieve a desired humidity based on feedback from humidity sensor), regarding claim 34.  
wherein the varying of the humidity level of the gas flow is based on, at least in part, a gas flow rate (par. 66 – the gas flow rate is changed to control the humidity; par. 92 – the fluid is delivered to the gas stream "based on the gas flow rate"), regarding claim 35.
Regarding claim 38, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 29; Weinstein further discloses the 
Regarding claim 39, Weinstein discloses a method (par. 87; fig. 12) of controlling an aerosol delivery system (fig. 11A), comprising: 
sensing a humidity level of a gas flow (par. 90 – a sensor system collects data regarding temperature and humidity of a vapor and carrier gas mixture) at an exit of a nebulizer (par. 61 – interpreted to be the separate nebulizer for the drug ) of a gas flow circuit (par. 95 - the sensor system collects data of the vapor and carrier gas mixture, which, inherently requires the sensor system to be located after the nebulizer); and, 
based on the sensing, adjusting operation of a vaporizer such that the humidity level of the gas flow at the exit of the nebulizer is maintained at about 100% (par. 82 – relative humidity level of 100%; par. 86, 92 – a controller controls delivery of fluid to the gas stream to achieve a desired humidity based on feedback from humidity sensor).  
Weinstein further discloses that the nebulizer may be on and operating while the vaporizer is operating (par. 61).  Weinstein does not explicitly disclose that the humidity level is maintained at about 100% both when the nebulizer is actively delivering aerosol to the gas flow circuit, and when the nebulizer is not delivering aerosol to the gas flow circuit.  Weinstein does further disclose that condensed water vapor in the line downstream of the vaporizer is undesirable (par. 9).  
Minocchieri discloses a method of controlling an aerosol delivery system (par. 51; fig. 5) having a nebulizer (1) and a humidifier (36) for a gas flow to the nebulizer (fig. 5), the method comprising controllably varying a humidity level of the gas flow to the nebulizer (par. 46 – the controller, 14, activates the humidifier when the nebulizer is not operating), and that gas that is too humid when the nebulizer is delivering aerosol prevents evaporation of the liquid into the gas (par. 46).

Weinstein also fails to disclose that the humidity level is controlled by adjusting a proportion of the gas flow entering a humidification branch of the gas flow circuit.  
Seakins teaches a method of controlling a humidification system for providing respiratory assistance to patients receiving mechanical ventilation or respiratory support (col. 1, ln. 12-15), the system having a humidifier (fig. 5) with a humidification branch (28) and a dry supply branch (27), both of said branches joining into a single conduit (11/29) for delivering the humidified air to a patient (figs. 1, 5), and the method further includes controlling the humidity level of the gas flow by adjusting a gas flow valve (26) via a controller (1400) to control the proportions of flow in the branches (col. 7, ln. 49-51 and 61-64; fig. 5).  Seakins further teaches that this humidification system and the method of controlling it can supply gases at a constant level of humidity when used with intermittent flow rates (col. 7, ln. 64-67).  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the aerosol delivery system of Weinstein to include the humidification system of 
Regarding claim 40, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 39; Weinstein further discloses wherein the varying of the humidity level of the gas flow is based on, at least in part, a gas flow rate (par. 66 – the gas flow rate is changed to control the humidity; par. 92 – the fluid is delivered to the gas stream "based on the gas flow rate").
Regarding claim 41, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 39.  Weinstein further discloses wherein, when the nebulizer is not actively delivering medication to the gas flow, the controller transmits a signal to turn on the humidifier (par. 61).  Seakins further teaches that the proportion of the gas flow that passes through each branch depends on the magnitude of the gas flow rate.  For a given humidity level, as the gas flow rate increases the proportion of the gas that passes through the humidification branch increases (col. 7, ln. 64-col. 8, ln. 12).   Seakins does not explicitly teach that an entirety of the gas flow upstream of the nebulizer passes through a humidification branch.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Weinstein in view of Seakins to position the gas flow valve such that an entirety of the gas flow upstream of the nebulizer passes through a humidification branch.  As noted, Seakins teaches that the position of the gas flow valve controls the proportion of gas flow through each of the branches, which, in turn, controls the humidity level at the outlet of the humidifier.  Therefore, See MPEP 2144.05 II.
Regarding claim 42, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 39.  Seakins further teaches wherein the gas flow circuit includes a gas inlet line (fig. 5 - unlabeled, the line upstream of valve, 26), the humidification branch (28), a dry supply branch (27), and a nebulization line (fig. 5 - unlabeled, the line downstream of the humidifier when both the humidification branch, 28, and dry supply branch, 27, come together), wherein each of the humidification branch and the dry supply branch have an upstream end in fluid communication with a downstream end of the inlet line (fig. 5), and wherein each of the humidification branch and the dry supply branch have a downstream end in fluid communication with an upstream end of the nebulization line (fig. 5). 
Regarding claim 43,  Weinstein discloses a method (par. 87; fig. 12) of controlling an aerosol delivery system (fig. 4), comprising: 

varying a humidity level of a gas flow via a humidifier (420) in communication with a controller (440) to achieve a target humidity level of the gas flow (par. 92 – fluid is delivered to the gas flow based on the desired humidity; par. 96 – the flow rate of fluid or the vaporization rate is controlled based on signals from the sensor system; par. 52, 90 – the sensor system can detect the vapor content, i.e., humidity, of the gas),
wherein, if the nebulizer is actively delivering medication, the controller transmits a signal to turn off the humidifier (par. 61), and 
wherein, when the nebulizer is not actively delivering medication, the controller transmits a signal to turn on the humidifier (par. 61).  
Weinstein does not disclose that the humidity level of the gas flow is varied upstream of the nebulizer, or that the varying of the humidity level includes adjusting a gas flow valve positioned upstream of a humidification branch of a gas flow circuit, the humidification branch including the humidifier, and the gas flow valve being further positioned upstream of the nebulizer.
Regarding the former, Minocchieri teaches a method of controlling an aerosol delivery system (par. 51; fig. 5) having a nebulizer (1) and a humidifier (36) for a gas flow to the nebulizer (fig. 5), the method comprising controllably varying a humidity level of the gas flow upstream of the nebulizer (par. 46 – the controller, 14, activates the humidifier when the nebulizer is not operating).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Weinstein to control the humidity level of the gas flow to the nebulizer, as taught by Minocchieri.  Arranging the humidifier upstream from the nebulizer allows the nebulizer to be arranged as close as possible to the patient, which reduces the amount of medicine that may not reach the patient (due to leaks, condensation, etc.).

that the humidity level of the gas flow is reduced when the controller transmits a signal to the gas flow valve to reduce a proportion of the gas flow passing through the humidification branch upstream of the nebulizer (col. 7, ln. 49-51 and 61-64), and
that the proportion of the gas flow that passes through each branch depends on the magnitude of the gas flow rate.  For a given humidity level, as the gas flow rate increases the proportion of the gas that passes through the humidification branch increases (col. 7, ln. 64-col. 8, ln. 12).  
Seakins further teaches that this humidification system and the method of controlling it can supply gases at a constant level of humidity when used with intermittent flow rates (col. 7, ln. 64-67).  Seakins does not explicitly teach that an entirety of the gas flow upstream of the nebulizer passes through a humidification branch.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol delivery system of Weinstein in view of Minocchieri to include the humidification system of Seakins, which includes a gas flow circuit having a gas inlet valve, a humidification branch, and a dry supply branch, and wherein the gas inlet valve is located upstream of both of said branches, and the method including controlling the proportions of flow in the branches via a controller.  The humidification system of Seakins could be substituted for the humidifier of Weinstein in view of Minocchieri such that the humidification branch and dry supply branch come together at a downstream 
It would have been further obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Weinstein in view of Minocchieri and Seakins to position the gas flow valve such that an entirety of the gas flow upstream of the nebulizer passes through the humidification branch.  As noted, Seakins teaches that the position of the gas flow valve controls the proportion of gas flow through each of the branches, which, in turn, controls the humidity level at the outlet of the humidifier.  Therefore, the position of the gas flow valve is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that a position of the gas flow valve opening the humidification branch results in more of the gas flow passing over the water and an increased humidity level, and vice versa.  Therefore, since the general conditions of the claim, i.e. that the position of the gas flow valve controls the humidity level of the gas flow, were disclosed in the prior art by Seakins, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the application was filed to position the gas flow valve of Weinstein in view of Minocchieri and Seakins so that an entirety of the gas flow upstream of the nebulizer passes through the humidification branch.  By passing the entirety of the gas flow through the humidification branch the humidity level of the gas flow would be maximized, which would be important since the nebulizer is not adding liquid to the gas flow.  See MPEP 2144.05 II.
Regarding claim 44, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 43.  Weinstein further discloses wherein the varying of the humidity level is done to achieve the target humidity level of about 100% (par. 82); Minocchieri teaches that the humidity level of the gas flow is varied upstream of the nebulizer 
Regarding claims 45-47, Weinstein in view of Minocchieri and Seakins discloses the method of controlling an aerosol delivery system described regarding claim 43; Weinstein further discloses,
sensing a temperature of the gas flow downstream of the nebulizer via a temperature sensor in communication with the controller (par. 52, 90 – a sensor system is provided to collect data regarding temperature of the vapor and carrier gas mixture), and wherein the varying of the humidity level of the gas flow is based on, at least in part, the sensed temperature (par. 92 – the fluid is delivered to the gas stream based on the “desired temperature”), regarding claim 33.  
sensing the humidity level of the gas flow downstream of the nebulizer via a humidity sensor in communication with the controller (par. 52, 90 – a sensor system is provided to collect data regarding humidity of the vapor and carrier gas mixture), and wherein the varying of the humidity level is based on, at least in part, the sensed humidity level (par. 86, 92 – a controller controls delivery of fluid to the gas stream to achieve a desired humidity based on feedback from humidity sensor), regarding claim 34.  
wherein the varying of the humidity level of the gas flow is based on, at least in part, a gas flow rate (par. 66 – the gas flow rate is changed to control the humidity; par. 92 – the fluid is delivered to the gas stream "based on the gas flow rate"), regarding claim 35.
Claims 36, 37, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Minocchieri and Seakins and further in view of Zierenberg et al. (US 2005/0247305).
Weinstein in view of Minocchieri and Seakins discloses the method described regarding claims 29 and 43.   Weinstein in view of Minocchieri and Seakins does not further disclose wherein the determining when the nebulizer is actively delivering medication includes sensing, by a sensor, when the 
Zierenberg teaches a method of determining when a nebulizer (1) is actively delivering medication (par. 11) comprising the step of sensing, by a sensor (43), when the nebulizer is actively delivering medication, and, in particular, wherein the sensor includes a vision system, and the method further includes monitoring, by the vision system, the plume at the nebulizer (par. 92).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Weinstein in view of Minocchieri and Seakins such that the step of determining when the nebulizer is actively delivering medication includes sensing, by a sensor, when the nebulizer is actively delivering medication, and, in particular, wherein the sensor includes a vision system, and the method further includes monitoring, by the vision system, the plume at the nebulizer, as taught by Zierenberg.  Monitoring the plume at the nebulizer by the vision system was known to detect whether nebulization has actually occurred (Zierenberg, par. 92).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-35 and 39-47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,661,031 in view of Weinstein in view of Minocchieri and Seakins.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the recited limitations as set forth in claims 29-35 and 39-47 of the instant application are included in claims 1-10 of U.S. Patent No. 10,661,031 in view of Weinstein in view of Minocchieri and Seakins.
Claims 36, 37, and 48 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,661,031 in view of Weinstein in view of Minocchieri, Seakins, and Zierenberg.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the recited limitations as set forth in claims 36, 37, and 48 of the instant application are included in claims 1-10 of U.S. Patent No. 10,661,031 in view of Weinstein in view of Minocchieri, Seakins, and Zierenberg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heidelberger (US 7,934,498) discloses a method of controlling an aerosol delivery system (col. 6, In. 26-28 and 41-44 — the aerosol delivery system is element 110), comprising determining when a nebulizer (136) is actively delivering medication to a gas flow (col. 6, In. 35-40 — positioning the valve, 123, in the “M” position determines when the nebulizer, 136, delivers medication to the gas flow); and varying a humidity level of the gas flow to achieve a target humidity level of the gas flow (col. 5, In. 62 to col. 6, In. 2; fig. 2 — when the valve is in the “M” position, flow through the humidification branch is cut off and a different humidity level will be inherently achieved), wherein the varying of the humidity level includes adjusting a gas flow valve (123) upstream of the nebulizer (col. 5, In. 62 to col. 6, In. 2; fig. 2).
Korneff et al. (US 2012/0125334) teaches a method of controlling a humidification system for humidifying a gas being provided to a person in need of respiratory assistance (fig. 2), comprising varying a humidity level of a gas flow via a controller (250) to achieve a target humidity level of the gas flow (par. 26 — the controller, 250, actuates the valve, 220, to control the proportion of gas flowing through the humidification branch to any level from 0-100% to adjust the humidity level as desired), wherein the varying of the humidity level includes adjusting a gas flow valve (220) upstream of the humidifier (par. 26; fig. 2).
Anderson et al. (US 5,237,987) and Roberts et al. (US 5,388,571) both teach aerosol delivery systems having a nebulizer and a humidifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752